Opinion by
Tilson, J.
The record showed that certain of the items consisting" of hats known as harvest hats, valued at less than $3 per dozen, are similar to those involved in Caradine v. United States (9 Cust. Ct. 69, C. D. 664). In-accordance therewith the court held those imported and withdrawn for consumption prior to the effective date of the Netherlands Trade Agreement (T. D. 48075) to be dutiable at 25 percent under paragraph 1504 (b) (5), and those-subsequent to said date at 12)4 percent ad valorem under paragraph 1504 (b)-(5) and the said trade agreement. Protest sustained to this extent